DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Ho et al. (2018/0051921) discloses a method of operating a vapor compression system that has a compressor (22) and an evaporator (20), wherein the vapor compression system is configured to produce heat during a heating cycle and defrost the evaporator (20) of the vapor compression system during a defrosting cycle (abstract), the method comprising: 
determining a measure related to a total heat delivered (THD) by the vapor compression system following a completion of a defrosting cycle (determining a speed of compressor by sensor N; discharge pressure senses by PCD; suction pressure sensor by sensor PCS; paragraph [0010]); 
determining a measure related to a total electrical energy consumed (TEC-H) by the vapor compression system while delivering heat following completion of the defrosting cycle (amount of electrical current draw of compressor 22 from a power source which senses by compressor current sensor I following completion of the defrost cycle; paragraph [0018]; see step 48 in figure 2B); 
maintaining a measure related to a total electrical energy consumed (TEC-D) by the vapor compression system during a previous defrosting cycle (amount of electrical 
Regarding claim 12, Ho discloses a vapor compression system comprising: 
a compressor (22) configured to pressurize a refrigerant (see figure 1); 
a condenser (14) operatively coupled to the compressor (22) and configured to receive the compressed refrigerant from the compressor (22; see figure 1); 
an evaporator (20) operatively coupled to the compressor (22) and configured to return expanded refrigerant to the compressor (22; see figure 1); 
an expansion valve (16) operatively coupled between the evaporator (20) and the condenser (14) and configured to expand the compressed refrigerant (see figure 1); 
a controller (12) operatively coupled to the compressor (22) and configured to: 
record a heat delivered by the refrigerant (discharge temperature senses by sensor TCD) and an operational energy (amount of power drawing by the compressor senses by sensor I) of the compressor (22) during an operational period of the vapor compression system (paragraph [0018]); 
determine a cumulative coefficient of performance (CCOP) of the system based on the recorded delivered heat (discharge temperature senses by sensor TCD), the recorded operational energy (amount of power drawing by the compressor senses by sensor I), and a defrost energy consumed (amount of power drawing by the compressor senses by sensor I) by the compressor (22) during a previous defrost period of the vapor compression system (paragraph [0018]; see figures 1 and 2A-2B).
Regarding claim 17, Ho discloses a non-transient computer readable medium comprising instructions stored thereon that when executed by a processor (12) cause the processor (see figures 1 and 2A-2B) to: 
receive one or more sensed conditions of a vapor compression system (discharge temperature senses by sensor TCD; amount of power drawing by the compressor senses by sensor I; speed of compressor senses by sensor N; discharge pressure senses by sensor PCD); 
using one or more of the sensed conditions to determine a measure related to a total heat delivered (THD) by the vapor compression system following a completion of a defrosting cycle determining a speed of compressor by sensor N; discharge pressure senses by PCD; suction pressure sensor by sensor PCS; paragraph [0010]); 
using one or more of the sensed conditions to determine a measure related to a total electrical energy consumed (TEC-H) by the vapor compression system while delivering heat following the completion of the defrosting cycle (amount of electrical current draw of compressor 22 from a power source which senses by compressor current sensor I following completion of the defrost cycle; paragraph [0018]; see step 48 in figure 2B); 
store a measure related to a total electrical energy consumed (TEC-D) by the vapor compression system during a previous defrosting cycle (amount of electrical current draw of compressor 22 from a power source which senses by compressor current sensor I at the previous defrost cycle; the repeated loop of step 46 in figure 2B).
The prior art of record does not disclose or teach a method of operating a vapor compression system as recited in claims 1, 12 and 17  in particular, the limitation 

“a controller operatively coupled to the compressor and configured to: initiate a next defrost period of the vapor compression system in response to the CCOP of the system meeting one or more predefined conditions” as recited in claim 12, respectively are not disclosed or taught in the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763